


Exhibit 10.49

 

ASSIGNMENT OF
BRANDED WHOLESALER PMPA FRANCHISE AGREEMENTS

 

THIS ASSIGNMENT OF BRANDED WHOLESALER PMPA FRANCHISE AGREEMENTS (this
“Agreement”) is effective (a) with respect to the operations of Branded
Wholesaler in the Commonwealth of Massachusetts, and the States of New
Hampshire, Rhode Island and Vermont, as of March 1, 2011, and (b) with respect
to the operations of Branded Wholesaler in the State of Maine, as of July 1,
2011 (as applicable, the “Effective Date”), between ExxonMobil Oil Corporation,
having an office and place of business at 3225 Gallows Road, Fairfax, Virginia
(“ExxonMobil”), GLOBAL COMPANIES LLC, having an office at 800 SOUTH STREET,
WALTHAM, MA 02453 (“Assignee”), and ALLIANCE ENERGY LLC, having an office at 404
WYMAN STREET, SUITE 425, WALTHAM, MA 02451 (“Branded Wholesaler”).

 

WHEREAS, ExxonMobil and Branded Wholesaler entered into that certain Branded
Wholesaler PMPA Franchise Agreement, dated as of January 1, 2011 for the supply
of motor fuel, including for Branded Wholesaler’s operations within the
Commonwealth of Massachusetts and the States of New Hampshire, Rhode Island,
Vermont and Maine (the “Designated Geographies”);

 

WHEREAS, a copy of said agreement together with all attachments, riders,
exhibits, and amendments entered into by and between ExxonMobil and Branded
Wholesaler in connection therewith is attached hereto as Schedule A
(collectively, the “PMPA Franchise Agreements”);

 

WHEREAS, Assignee and ExxonMobil entered into that certain Brand Fee Agreement,
dated as of September 3, 2010 and with a term beginning on September 8, 2010
(the “BFA”), whereby ExxonMobil granted Assignee certain rights, including the
right to supply motor fuel within the Designated Geographies;

 

WHEREAS, Branded Wholesaler has advised ExxonMobil of its desire to have
ExxonMobil assign the PMPA Franchise Agreements to Assignee solely to the extent
related to Branded Wholesaler’s operations within the Designated Geographies
(the “Assigned Agreements”), whereby Assignee would supply motor fuel for
Branded Wholesaler’s operations within the Designated Geographies;

 

WHEREAS, the PMPA Franchise Agreements to the extent related to Branded
Wholesaler’s operations outside of the Designated Geographies, shall continue in
full force and effect as between ExxonMobil and Branded Wholesaler, whereby
ExxonMobil will continue to supply motor fuel for Branded Wholesaler’s
operations outside of the Designated Geographies in accordance with and subject
to the terms thereof;

 

WHEREAS, the PMPA Franchise Agreements to the extent related to Branded
Wholesaler’s operations within the Designated Geographies, shall continue in
full force and effect as between ExxonMobil and Branded Wholesaler until the
assignment thereof to Assignee on the Effective Date; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Assignee and Branded Wholesaler hereby represent to ExxonMobil that
prior to executing this Agreement they have carefully reviewed this Agreement
and the PMPA Franchise Agreements (including those portions of the PMPA
Franchise Agreements related to Branded Wholesaler’s operations within the
Designated Geographies that constitute the Assigned Agreements), and have sought
and obtained advice concerning them from persons not parties hereto, as Assignee
or Branded Wholesaler deemed appropriate in their respective sole judgment.

 

NOW THEREFORE, in consideration of the covenants contained in this Agreement
and, with respect to Assignee, in the BFA, ExxonMobil, for valuable
consideration received from Assignee, effective as of the Effective Date does
hereby grant, bargain, convey, assign, transfer and deliver to Assignee all of
ExxonMobil’s right, title, duties and interest (including any options) in, to,
and under the Assigned Agreements.

 

As of the Effective Date, Assignee hereby: (a) accepts the assignment of the
Assigned Agreements; (b) assumes and agrees to faithfully perform and observe
all of ExxonMobil’s obligations arising out of the Assigned Agreements after the
Effective Date in accordance with and subject to all the terms, covenants and
conditions of the Assigned Agreements and all applicable laws, including,
without limitation, the Petroleum Marketing Practices Act; and (c) in addition
to the obligations of Assignee under the BFA, Assignee shall indemnify and hold
ExxonMobil, its parent, subsidiaries, and affiliates and their respective
owners, officers, directors, agents, employees, divisions, contractors,
invitees, servants, representatives and assigns (collectively, the “ExxonMobil
Parties”) harmless from and against each and every loss, cost, claim,
obligation, damage, liability, payment, fine, penalty, cause of action, judgment
(including court costs, expert witness fees, and attorneys’ fees awarded as part
of a judgment), lien, or expense, including, but not limited to, reasonable
attorneys’ fees and other litigation expenses that arise under, or are incurred
on account of any breach or claim of breach of, obligations under the Assigned
Agreements that arises from acts or omissions occurring after the Effective
Date.

 

Branded Wholesaler hereby: (a) consents to the assignment of the Assigned
Agreements; (b) agrees to pay ExxonMobil all sums due and owing to ExxonMobil
from Branded Wholesaler (including, without limitation, trade account debts and
promissory notes) under the Assigned Agreements as of the Effective Date; (c)
irrevocably, completely and forever discharges and releases ExxonMobil and the
ExxonMobil Parties from any and all claims, demands, suits, actions and causes
of action that are in any way related to or could be asserted in respect of (i)
this Agreement, (ii) to the extent arising after the Effective Date, the
Assigned Agreements, and (iii) any act or omission  of Assignee occurring after
the Effective Date in connection with or related to the Assigned Agreements; and
(d) guarantees to ExxonMobil the payment, when due, of all sums payable to
ExxonMobil under the PMPA Franchise Agreements (x) arising prior to the
Effective Date or (y) to the extent related to Branded Wholesaler’s operations
outside the Designated Geographies, and the full performance of each and every
duty and obligation under the PMPA Franchise Agreements to the extent related to
Branded Wholesaler’s operations outside the Designated Geographies, during the
remainder of the term specified in each such agreement.

 

This Agreement shall be governed by and construed in accordance with the
applicable substantive laws of the state where Assignee is located, without
giving effect to its rules on the conflicts of law.

 

--------------------------------------------------------------------------------


 

This Agreement shall bind and inure to the benefit of ExxonMobil, Assignee,
Branded Wholesaler, and their respective successors and assigns.

 

IN WITNESS WHEREOF, ExxonMobil, Assignee and Branded Wholesaler have caused this
Agreement to be duly executed as of the day and year set forth below.

 

Reviewed:

 

EXXONMOBIL OIL CORPORATION

 

 

 

By: 

/s/ Lori Allain

 

By: 

/s/ M. J. Reick

 

 

 

Name: Lori Allain

 

Name: M. J. Reick

 

 

 

Date: February 15, 2011

 

Title: Agent and Attorney in Fact

 

 

 

 

 

Date: February 17, 2011

 

 

 

Witness:

 

ASSIGNEE: GLOBAL COMPANIES LLC

 

 

 

By: 

/s/ Sean T. Geary

 

By: 

/s/ Eric Slifka

 

 

 

Name: Sean T. Geary

 

Name: Eric Slifka

 

 

 

Date: February 9, 2011

 

Title: President and Chief Executive Officer

 

 

 

 

 

Date: February 9, 2011

 

 

 

 

 

 

Witness:

 

BRANDED WHOLESALER: ALLIANCE ENERGY LLC

 

 

 

By: 

/s/ Stacey Hickey

 

By: 

/s/ Mark Cosenza

 

 

 

Name: Stacey Hickey

 

Name: Mark Cosenza

 

 

 

Date: February 8, 2011

 

Title: Chief Financial Officer

 

 

 

 

 

Date: February 8, 2011

 

--------------------------------------------------------------------------------
